Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

  155116                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  TAYLOR SCHOOL DISTRICT and TAYLOR                                                                      Kurtis T. Wilder,
  FEDERATION OF TEACHERS, AFT LOCAL                                                                                  Justices
  1085,
           Respondents-Appellants,
  v                                                                SC: 155116
                                                                   COA: 326128
                                                                   MERC: 13-000133, 13-000029
  NANCY RHATIGAN, REBECCA METZ, and
  ANGELA STEFFKE,
           Charging Parties-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 9, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        BERNSTEIN, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2017
           t0928
                                                                              Clerk